DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a conveying unit configured to convey a sheet to a path through and above a reading unit.” It is not clear how the conveying unit can be considered as conveying the sheet both ‘through’ and ‘above’ the reading unit.  The Examiner considered it to require feeding in the vicinity of the reading unit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




As best understood, claim(s) 1, 2, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui US 6,045,127 (“Fukui”).
Regarding claim 1, Fukui disclosed an automatic document feeder, comprising: 
a conveying unit (including 39) configured to convey a sheet to a path near a reading unit; a first tray (1) on which the sheet discharged by the conveying unit is stacked; a storage unit (5) provided below the first tray; and a discharge guide (2) configured to guide the sheet discharged by the conveying unit to the storage unit.  
 	Regarding claim 2, Fukui disclosed a second tray (1’) storable in the storage unit.  	
 	Regarding claim 5, Fukui disclosed the discharge guide is openable and closable at a first position where the discharge guide opens the storage unit and a second position where the discharge guide covers the storage unit, respectively, and at the second position where the discharge guide covers the storage unit, the discharge guide is a part of a stacking surface of the first tray (see at least Figures 1 and 3).  
	Regarding claim 6, Fukui disclosed the second tray is smaller than the first tray (see at least Figure 1).  
  	Regarding claim 7, Fukui disclosed the automatic document feeder is a dual scan document feeder (see the paragraph bridging columns 6 and 7).  
 	Regarding claim 8, Fukui disclosed the automatic document feeder is a reversing automatic document feeder (see at least Figure 1 where the sheet travel directions are reversed).  
Allowable Subject Matter
Claims 9-20 are allowed.
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A search of the prior art did not find the structure as claimed with the second tray that is drawable as described in the claims.  In that regard JP 2020-156002 is pertinent. 
Furthermore, a search of the prior art did not find the document processing method nor the apparatus using the controller casing a display to show the defect regarding the opening and closing of the discharge guide with the accompanying limitations of claims 9-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/           Primary Examiner, Art Unit 3653